DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 2 August 2021. In view of this communication, claims 1-8 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama et al. (P.G. Pub. No. US 2020/0335270 A1), hereinafter referred to as Kodama et al.
Regarding claim 1, Kodama et al. teaches a wiring board comprising: (see Kodama et al. Fig. 1C which has been included between claims 1 and 2)
a core layer (paragraph 13: insulating base material 20) having a first through hole formed therein; (paragraph 18: through hole 20b)
a magnetic resin (paragraph 18: magnetic resin 18) filled inside the first through hole (20b); 
a second through hole (paragraph 18: through hole 18b formed in magnetic resin 18) formed in the magnetic resin (18); and 
a plating film (32, 34) covering an inner wall surface of the second through hole (18b), (paragraph 21: electroless plating film 32 and electrolytic plating film 34 form a conductor in through hole 18b)
wherein the plating film (32, 34) includes an electroless plating film (32), and an electrolytic plating film (34), and 
wherein the electroless plating film (32) makes direct contact with an inner wall surface of the second through hole (18b). (paragraphs 21 and 22: electroless plating film 32 is formed on the wall of hole 18b and electrolytic plating film 34 is formed on the electroless plating film 32)

    PNG
    media_image1.png
    264
    502
    media_image1.png
    Greyscale

Regarding claim 2, Kodama et al. teaches the wiring board as claimed in claim 1 (see above), further comprising: 
a first interconnect layer including a laminated part in which a first electroless plating film (paragraph 22: first electroless plating film 24m), a first electrolytic plating film (paragraph 22: first electrolytic plating film 24d), a second electroless plating film (paragraph 21: electroless plating film 32), a second electrolytic plating film (paragraph 21: electrolytic plating film 34), a third electroless plating film (paragraph 22: third electroless plating film 35), and a third electrolytic plating film (paragraph 30: third electrolytic plating film 37) are successively laminated on an end surface of the magnetic resin, (paragraphs 22 and 30: the layers 24m, 24d, 32, 34, 35, and 37 are successively laminated on the magnetic resin 18)
wherein the electroless plating film (32), making direct contact with the inner wall surface of the second through hole (18b), is the second electroless plating film of the laminated part, covering an end surface of the first electrolytic plating film (24d) and an end surface of the first electroless plating film (24m), and extending inside the second through hole (18b). (paragraph 22: electroless plating layer 32 is formed on the surface of first electrolytic plating layer 24d and extends inside the through hole 18b)
Regarding claim 3, Kodama et al. teaches the wiring board as claimed in claim 2 (see above), further comprising: 
a second interconnect layer (58FRA) formed on the core layer (20), and (paragraph 22: first through hole layer 58FRA on insulating base 20)
a thickness (tA) of the second interconnect layer (58FRA) is greater than a thickness (tB) of the first interconnect layer (58FRB).  (paragraph 22: first through hole layer 58FRA has a thickness tA greater than a thickness tB of the second through-hole lands 58FRB)
Regarding claim 4, Kodama et al. teaches the wiring board as claimed in claim 3, wherein the electrolytic plating film (34) positioned inside the second through hole (18b) is the second electrolytic plating film (34) of the laminated part, extending inside the second through hole (18b), in a state where the second electrolytic plating film (34) covers the second electroless plating film (32).  (paragraph 22: electrolytic plating layer 34 is formed on the surface of second electroless plating layer 32 and extends inside the through hole)
Regarding claim 5, Kodama et al. teaches the wiring board as claimed in claim 4, further comprising: 
a third through hole provided on an inner side of the electrolytic plating film inside the second through hole; and an insulating resin filling the third through hole.  (paragraph 18: a resin filler 16 is filled inside the through-holes left by the through hole conductors 36 in the through holes 18b)
Regarding claim 6, Kodama et al. teaches the wiring board as claimed in claim 5 (see above), wherein 
one surface of the second electrolytic plating film (34) of the laminated part, and one end surface of the insulating resin (16) coincide, (paragraph 18: a resin filler 16 is filled inside the through-holes 18b on the surface of electrolytic plating film 34)
the third electroless plating film (35) continuously covers one surface of the second electrolytic plating film (34) of the laminated part, and one end surface of the insulating resin (16), (paragraph 22: third electroless plating film 35 covers the second electrolytic plating film 34 and the insulating resin 16)
and the third electrolytic plating film (37) is laminated on the third electroless plating film (35). (paragraph 30: electrolytic plating film 37 is laminated on electroless plating film 35)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al.
Regarding claim 7, Kodama et al. teaches the wiring board as claimed in claim 3 (see above), but does not teach that a thickness of the second electrolytic plating film positioned inside the second through hole is greater than a thickness of the first electrolytic plating film and a thickness of the third electrolytic plating film.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a thickness of the second electrolytic plating film positioned inside the second through hole greater than a thickness of the first electrolytic plating film and a thickness of the third electrolytic plating film.  It has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Further, such a change in thickness would have been obvious because the thickness of a conductor is inversely related to its resistance; therefore, the thicknesses of the layers are result-effective variables, which can be varied to have a predictable effect on the final product; and the primary reference does not contain an express teaching away from the proposed modification. In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016) 
Regarding claim 8, Kodama et al. teaches the wiring board as claimed in claim 3 (see above), but does not teach that a thickness of the second electrolytic plating film of the laminated part smaller than the thickness of the second electrolytic plating film positioned inside the second through hole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a thickness of the second electrolytic plating film of the laminated part smaller than the thickness of the second electrolytic plating film positioned inside the second through hole.  It has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Further, such a change in thickness would have been obvious because the thickness of a conductor is inversely related to its resistance; therefore, the thicknesses of the layers are result-effective variables, which can be varied to have a predictable effect on the final product; and the primary reference does not contain an express teaching away from the proposed modification. In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/568,120 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding claim 1, Application No. 17/568,120 teaches a wiring board (“wiring substrate”) comprising: a core layer (“base material”) having a first through hole (“first through hole”) formed therein; a magnetic resin  (“magnetic material”) filled inside the first through hole; a second through hole formed in the magnetic resin (“a third through-hole that is formed in the magnetic material”); and a plating film covering an inner wall surface of the second through hole (“a first plating film that covers an inner wall surface of the third through-hole”), wherein the plating film includes an electroless plating film, and an electrolytic plating film (“a first plating film includes…a first electroless plating film…and a first electrolytic plating film”), and wherein the electroless plating film makes direct contact with an inner wall surface of the second through hole (“first electroless plating film is in contact with the inner wall surface of the third through-hole”).
Nonstatutory Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 17/443034. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/443034 in view of claim 1 of Application No. 17/568,120. 
Regarding claim 1, Application No. 17/443034 teaches a wiring board (Ref. claim 1: “wiring board”) comprising: a core layer (Ref. claim 1: “insulating base”) having a first through hole (Ref. claim 1: “first through hole”) formed therein; a second through hole formed in the functional material (Ref. claim 1: “a second through hole formed in the functional material”); and a plating film covering an inner wall surface of the second through hole (Ref. claim 1: “conductive layer formed on a wall surface of the second through hole”), wherein the plating film includes an electroless plating film, and an electrolytic plating film, and wherein the electroless plating film makes direct contact with an inner wall surface of the second through hole (Ref. claim 5: “the conductive layer includes an electroless plating layer and an electrolytic plating layer”).
Application No. 17/443034 does not teach a magnetic resin filled inside the first through hole. Application No. 17/568,120 teaches a magnetic resin filled inside the first through hole (17/568,120 Claim 1: “magnetic material”). 
Application No. 17/568,120 discloses that the first through hole is filled with a magnetic material (17/568,120 claim 1).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Application No. 17/443034 invention by using a magnetic material as the functional material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mano et al. (US 2007/0257761 A1)
Harvey (US 2009/0126983 A1)
Mano et al. (US 2010/0117779 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847